Exhibit 99.1 JCPENNEY REPORTS THIRD QUARTER FINANCIAL RESULTS Third Quarter Highlights · Earnings per share of $0.55 · Comparable inventories approximately 9 percent below last year · Effective expense control in difficult consumer environment · Announced I “Heart” RonsonTM and Allen B.® exclusive brands for spring 2009 · 2008 new store program completed · 91 Sephora inside JCPenney locations opened to date PLANO, Texas, Nov. 14, 2008 J. C. Penney Company, Inc. (NYSE:JCP) reported earnings per share from continuing operations of $0.55 for the third quarter ended Nov. 1, 2008, compared with $1.17 in last year’s third quarter.Net income for the 2008 third quarter was $124 million versus $261 million last year. “We believe that JCPenney continues to be well positioned in a very challenging retail environment,” said Myron E. (Mike) Ullman, III, chairman and chief executive officer.“As sales have been impacted by lower consumer spending and declining mall traffic, we have been effective in reducing SG&A expenses without compromising our customer experience and in managing our inventories to appropriate levels.Over the course of the third quarter, we have also executed initiatives that bring newness, excitement and convenience for customers into our stores, catalogs and jcp.com. “For the Christmas shopping season, our gift assortment, including our “redbox giftsTM” collection, is more exciting and robust than ever and will allow our customers to make these holidays memorable, special and affordable for their families. We are supporting our holiday assortment through a comprehensive marketing campaign that clearly demonstrates JCPenney’s unique value proposition of exceptional style and quality at very affordable prices.” During the quarter, the Company announced that itwill launch two new exclusive brands for spring 2009: I “Heart” Ronson, a complete women’s fashion sportswear line designed by Charlotte Ronson, one of today’s hottest designers; and ALLEN B., a women’s fashion sportswear and dress collection for the trendy lifestyle customer from “Master of Trend” Allen B. Schwartz.These new additions will complement other recent brand launches to which customers have responded well, highlighted by the re-launches of Worthington and Stafford, two of America’s largest career wear brands. Mr.
